Citation Nr: 1703879	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  07-06 391A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left great toe disability (to include entitlement to an extension of the temporary total (convalescence) rating under 38 C.F.R. § 4.30 beyond February 28, 2007).  

[The issues of entitlement to a low back disability, to include as secondary to service-connected left great toe and foot disabilities, and entitlement to an extension of a temporary total (convalescence) rating under 38 C.F.R. § 4.30 beyond March 31, 2014, are also on appeal and will be the subject of a separate decision under a separate docket number, pending further development, including a hearing.]


REPRESENTATION

Veteran represented by:  Harold H. Hoffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1987 to July 1988.  This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) which denied a 20 percent rating for the left great toe disability (specifically, hallux valgus of the left great toe, status post bunionectomy and osteotomy with degenerative joint disease (DJD) and elevated metatarsal).  A November 2007 Decision Review Officer (DRO) decision granted a 30 percent rating for the left great toe disability, effective March 10, 2005, and the Veteran continued his appeal.  A June 2009 rating decision by the Cleveland, Ohio RO (where jurisdiction of the Veteran's record now rests) denied extension beyond February 28, 2007 of a temporary total convalescence rating (under 38 C.F.R. § 4.30) following left great toe surgery.  

In March 2010, the Board remanded the case to the RO to afford the Veteran a Travel Board hearing.  A Travel Board hearing was held before the undersigned in October 2011; a transcript of the hearing is associated with the record.  In April 2012, the Board remanded the case to the RO for additional development.  An April 2013 Board decision denied an increase in the rating for the left great toe disability (including extension of a temporary total convalescence rating beyond February 28, 2007), along with another increased rating claim on appeal.  The Veteran appealed the Board's decision in part (i.e., only as to the left great toe disability), to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the parties - the Veteran and the legal representative of the VA (i.e., the Office of the General Counsel) - filed a Joint Motion for Partial Vacatur and Remand, to vacate the Board's decision to the extent that it denied a higher rating for the left great toe disability, and to remand the case to the Board.  The Court in December 2013 granted the Joint Motion.  In August 2014, the Board remanded the case to the RO for additional development.   

The issues listed in parentheses on page 1 flow from an August 2014 rating decision (and are docketed under a separate docket number.  They will be the subject of a separate decision following a hearing in those matters in Washington D.C. (to be scheduled per the Veteran's request).

While this appeal was pending, a March 2012 rating decision granted a temporary total rating, based on left great toe surgery necessitating convalescence under 38 C.F.R. § 4.30, from March 9, 2011 through April 30, 2011.  The Veteran did not initiate an appeal of that decision by filing of a notice of disagreement.  After the August 2014 rating decision, the Veteran argued for extensions of temporary total ratings beyond April 30, 2011 and beyond March 31, 2014.  He thereafter perfected an appeal to the Board regarding extension of a temporary total rating beyond March 31, 2014.  Inexplicably, the RO thereafter addressed the issue of a temporary total rating beyond April 30, 2011 in a supplemental statement of the case (SSOC) in May 2016 (apparently in lieu of addressing the properly appealed issue of extension of a temporary total rating beyond March 31, 2014).  An issue regarding extension of a temporary total rating beyond April 30, 2011 is not in proper appellate status, and will not be addressed further below.  

Regarding the issues of service connection for a low back disability, to include as secondary to service-connected left great toe and foot disabilities, and entitlement to extension of a temporary total (convalescence) rating under 38 C.F.R. § 4.30 beyond March 31, 2014, the Board observes that in his VA Form 9, dated in December 2015 (received by the RO in January 2016), which perfected his appeal to the Board as to those issues, the Veteran requested a hearing before the Board in Washington, DC.  Arrangements for such a hearing to be scheduled are currently pending.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if action on his part is required.

REMAND

In August 2014 the Board remanded this case to the AOJ to ensure compliance with the directives of the November 2013 Joint Motion.  In particular, the Veteran was to be afforded a VA examination to ascertain the severity of his left great toe disability throughout the period of the appeal, and for a formal determination as to whether the case should be referred for extraschedular consideration.  

After a preliminary review of the record, the Board deems that the ensuing November 2014 VA examination was inadequate to decide the left great toe claim, and a new examination is necessary.  For example, in answering the questions posed in the August 2014 remand, the examiner indicated that a below-knee amputation was not indicated for the Veteran's problem (because "[w]alking with a below knee prosthetic requires more effort than using your own limb") and that while his current condition "may not be perfect" it was nevertheless "better than any amputation."  The examiner, however, did not discuss the evidence that shows the Veteran was dependent upon a cane for balance and propulsion.  In looking back over the course of the appeal, the examiner also noted that there was no time in which the Veteran "would have been equally well served by an amputation stump and suitable prosthetic... At no time would any foot amputation have helped the [Veteran]."  He discussed situations in which an amputation would be warranted and then found not only that the Veteran had a "functioning left leg and foot" but also that "amputation is not going to assist him to get around better."  The critical question is not whether amputation or a prosthetic would have helped or improved the Veteran's foot functioning, but whether his remaining level of function in the foot was no better than if his foot was amputated and replaced by a suitable prosthetic.  It is further noted that the determination of whether there is "loss of use" of a foot, for VA rating purposes, is made by an adjudicator, not a clinician.  In light of the foregoing, another examination is necessary to elicit those particular findings that would be instrumental in ascertaining whether the Veteran's left foot disability is equivalent to loss of use of the left foot.  

Moreover, the Board observes that the RO has not made any determination as to whether referral for extraschedular consideration was warranted, as specifically directed in the remand.  Thus, it is necessary to return the case to the RO for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain, for association with the claims file, the Veteran's updated (since April 2016) VA records pertaining to evaluation and treatment of his left great toe/foot disabilities.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a foot surgeon to ascertain the current severity of his left great toe disability and to provide comment upon the severity of the disability throughout the pendency of this appeal.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  

Regarding the left great toe disability, the examiner should:  

a).  Provide a detailed objective description of remaining effective useful function of the left foot (e.g., what can the Veteran do with the left foot, and is there loss of balance and/or propulsion that prevents ambulation?); 

b).  Provide a quantitative assessment of strength of the left foot (e.g., is there lack of muscle tone, is there foot drop, can the Veteran walk, and is the foot able to support the Veteran's weight?); 
c).  Describe any pain that affects use; 

d).  Describe the impact the disability has on the Veteran's occupational functioning; 

e).  Opine whether the symptomatology and impairment associated with the Veteran's left great toe disability is equivalent to a condition where foot function is no better than if the foot was amputated and replaced by a suitable prosthesis (e.g., could acts such as balance and propulsion be accomplished equally well by an amputation stump with prosthesis?); and 

f).  Identify any and all periods of time since March 2004 (the beginning of the period for consideration) when the Veteran's left great toe disability resulted in impairment such that he would have been equally well served by an amputation stump and suitable prosthetic.  

To ensure compliance with the directives of the Joint Motion, a complete discussion of rationale must be presented for each opinion provided, citing to supporting factual information and explaining reasons for agreement or disagreement with any pertinent prior medical opinions.  

3.  Thereafter, the AOJ should arrange for any further action necessary for complete development regarding the effect of the Veteran's left great toe disability on his employment and his ability to function, following which the AOJ should make formal determinations as to whether the disability picture presented is exceptional and schedular criteria are inadequate, and whether referral for extraschedular consideration is warranted (and if so, to proceed with such referral).  To ensure compliance with the directives of the Joint Motion, the determination in this regard must include specific consideration of whether the factors cited by the November 2013 Joint Motion ("six, unsuccessful surgeries; his limitation to 'house shoes'; the retained, broken screw in his foot; his dependency on a cane for balance and ambulation; and his continued pain") are contemplated by the applicable rating criteria.

4.  Thereafter, the AOJ should review the record and adjudicate the claim for a higher rating for the left great toe disability.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

